          Case 1:21-cv-02068-ABJ Document 6 Filed 08/23/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

INDIGENOUS PEOPLE OF BIAFRA, a             )
United Kingdom registered Community        )
Interest Company,                          )
                                           )
        Plaintiff,                         )               Civil Action No. 1:21-cv-2068 (ABJ)
                                           )
        v.                                 )
                                           )
ANTONY BLINKEN, Secretary of State, in his )
official capacity, et al.,                 )
                                           )
        Defendants.                        )
                                           )

                                NOTICE OF APPEARANCE

       Please take notice that the undersigned attorney, Kristin A. Taylor of the United States

Department of Justice, Civil Division, Federal Programs Branch, enters her appearance on behalf

of Defendants in the above-captioned case. 1

                                               Respectfully submitted,


                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               ANTHONY J. COPPOLINO
                                               Deputy Branch Director

                                               /s/ Kristin Taylor
                                               KRISTIN A. TAYLOR
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L St. NW
                                               Washington, DC 20005

1
 Pursuant to Federal Rule of Civil Procedure 4(i)(1)-(2), Plaintiffs are required to complete
service upon the U.S. Attorney’s Office for the District of Columbia, the Attorney General of the
United States, and the agency defendants. Defendants reserve their right to object if service is
not properly effectuated on all necessary entities.
        Case 1:21-cv-02068-ABJ Document 6 Filed 08/23/21 Page 2 of 3




                                   (202) 353-0533 (direct)
                                   (202) 616-8470
                                   kristin.a.taylor@usdoj.gov

                                   Counsel for Defendants

DATED: August 23, 2021
       Case 1:21-cv-02068-ABJ Document 6 Filed 08/23/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 23, 2021, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send a

notification to counsel of record.

                                           /s/ Kristin Taylor
                                          Kristin Taylor
                                          Trial Attorney
                                          U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L St. NW
                                          Washington, DC 20005
                                          (202) 353-0533 (direct)
                                          (202) 616-8470
                                          kristin.a.taylor@usdoj.gov
